DETAILED ACTION
This Office Action is in response to Application filed on 17 September 2019.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mola, U.S. Patent 9,959,194, hereinafter referred to as “Mola”.

Referring to claim 1, Mola discloses a method of indexing of a trace using differential snapshots (See Col. 16, lines 36-43, Col. 21, lines 42-64).  Mola disclose the method embodied on a computer system with a processor (See Col. 4, lines 46-56).  This is interpreted as a method, implemented at a computer system that includes at least one processor, for indexing a trace with a diffgram, the method comprising.
Mola discloses replaying one or more original trace files (See Col. 7, line 31 to Col. 8, line 15).  Mola discloses traces being from execution of threads (See Col. 9, lines 15-29).  This is interpreted as accessing a replayable trace that records a prior execution of one or more threads of an entity.
Mola discloses identifying sections of execution of the trace with a beginning and end (See Col.4, lines 21-35).  This is interpreted as identifying, within a trace segment recording a prior execution of a sequence of a plurality of instructions of a first thread of the one or more threads, a subset of the sequence of instructions, the subset of instructions beginning with a first instruction and ending with a second instruction.
Mola discloses replaying trace sections and providing recorded state data of registers, memory, etc. (See Col. 2, lines 33-46 and Col. 10, lines 6-26).  This is interpreted as replaying the subset of instructions to obtain state of one or more named resources, the one or more named resources having a first state at the first instruction and a different second state at the second instruction.
Mola discloses the data is aggregated into memory snapshots and the memory snapshots can be differential snapshots including only the values that have changed (See Col. 19, lines 11-34 and Col. 21, lines 42-64).  This is interpreted as based on replaying the subset of instructions, generating a diffgram for the subset of instructions, 
Mola discloses the storage of the snapshots (See Col. 20, lines 40-59).  This is interpreted as storing the diffgram in connection with the trace.

Referring to claim 2, Mola discloses the snapshot stored in the index component which can be stored is system memory or stored data storage (See Fig. 1 and Fig. 2, Col. 4, lines 45-54 and Col. 8, lines 16-29).  This is interpreted as storing the diffgram in connection with the trace comprising at least one of (i) storing the diffgram into durable storage associated with the trace, or (ii) storing the diffgram into volatile memory associated with replay of the trace.

Referring to claim 3, Mola discloses the use of key frames to begin replay with the needed memory values (See Col. 10, lines 40-50).  Mola discloses differential snapshots including only the values that have changed (See Col. 19, lines 11-34 and Col. 21, lines 42-64).  This is interpreted as the diffgram using a key frame as a baseline, addition of the diffgram to the key frame bringing the one or more named resources to the second state, and subtraction of the diffgram at the second instruction bringing the one or more named resources to a state stored in the key frame.


Referring to claim 4, Mola discloses the key frames have the values for the beginning of replay, thus first state (See Col. 10, lines 40-50).  This is interpreted as wherein the state stored in the key frame comprises the first state.

Referring to claim 5, Mola discloses the key frames identify points of interest or section for tracing (See Col.4, lines 21-35).  This is interpreted as wherein the key frame is associated with the trace segment.

Referring to claim 6, Mola discloses taking snapshots across multiple executable entities, where each entity is a thread (See Col. 9, lines 15-29 and Col. 20, lines 20-39).  This is interpreted as wherein the second state includes a state change made by a second thread of the plurality of threads after the first instruction.

Referring to claim 7, Mola discloses the snapshot storing only a portion of the data (See Col. 21, lines 32-42).  This is interpreted as wherein the second state omits a state change made by a second thread of the plurality of threads after the first instruction.

Referring to claim 8, Mola discloses trace data is broken in a plurality of sections (See Col. 2, lines 32-46).  Mola discloses identifying sections of execution of the trace with a beginning and end (See Col.4, lines 21-35).  This is interpreted as the subset of instructions comprising a first subset of instructions, and the diffgram comprising a first diffgram, the method further comprising: identifying, within the trace 
Mola discloses replaying trace sections and providing recorded state data of registers, memory, etc. (See Col. 2, lines 33-46 and Col. 10, lines 6-26).  This is interpreted as replaying the second subset of the sequence of instructions to obtain state of the one or more named resources, the one or more named resources having a third state at the third instruction and a different fourth state at the fourth instruction.
Mola discloses the data is aggregated into memory snapshots and the memory snapshots can be differential snapshots including only the values that have changed (See Col. 19, lines 11-34 and Col. 21, lines 42-64).  This is interpreted as based on replaying the second subset of instructions, generating a second diffgram for the second subset of instructions, the second diffgram being structured such that addition of the diffgram at the third instruction brings the one or more named resources to the fourth state, and subtraction of the diffgram at the fourth instruction brings the one or more named resources to the third state.

Referring to claim 9, Mola discloses the use of key frames to begin replay with the needed memory values (See Col. 10, lines 40-50).  Mola discloses differential snapshots including only the values that have changed (See Col. 19, lines 11-34 and Col. 21, lines 42-64).  This is interpreted as the second diffgram using a key frame as a baseline, subtraction of the second diffgram at the fourth instruction bringing the one or more named resources to a state stored in the key frame.

Referring to claim 10, Mola teaches snapshots pointing to prior snapshots (See Col. 21, lines 42-64).  This is interpreted as the second diffgram using the first diffgram as a baseline, and subtraction of the second diffgram at the fourth instruction bringing the one or more named resources to the third state.

Referring 11, Mola discloses having a memory timeline with multiple snapshots and snapshots pointing to prior snapshots (See Col. 21, lines 42-64).  This is interpreted as addition of the first and second diffgrams at the first instruction bringing the one or more named resources to the fourth state, and subtraction of the first and second diffgrams at the fourth instruction bringing the one or more named resources to the first state.

Referring to claim 12, Mola discloses a method of inserting memory snapshots during a trace (See Col. 23, lines 40-47).  Mola disclose the method embodied on a computer system with a processor (See Col. 4, lines 46-56).  A method, implemented at a computer system that includes at least one processor, for utilizing a diffgram to replay a trace, the method comprising.
Mola discloses execution that has been traced for responsive trace replay (See Col. 23, lines 40-51).  This is interpreted as accessing a replayable trace that records a prior execution of one or more threads of an entity.
Mola discloses identifying a point of interest of execution for entities that have been traced, where entities are threads (See Col. 9, lines 15-29 and Col. 23, lines 40-66).  This is interpreted as identifying, within the replayable trace, a particular instruction 
Mola discloses memory snapshots for memory timelines (See Col. 21, lines 42-64).  This is interpreted as identifying a set of one or more diffgrams for restoring a prior state of one or more named resources that is needed for emulating the prior execution of the particular instruction.
Mola discloses snapshots using pointers to prior snapshots to replay and obtain memory values (See Col. 21, lines 42-64).  This is interpreted as applying the set of one or more diffgrams to restore the prior state of the one or more named resources.
Mola discloses replaying with the indexed trace file to provide a responsive debugging experience (See Col. 2, lines 18-31).  This is interpreted as after applying the set of one or more diffgrams, emulating the prior execution of the particular instruction based on the restored prior state of the one or more named resources.

Referring to claim 13, Mola discloses the use of key frames to begin replay with the needed memory values (See Col. 10, lines 40-50).  Mola discloses differential snapshots including only the values that have changed (See Col. 19, lines 11-34 and Col. 21, lines 42-64).  This is interpreted as applying the set of one or more diffgrams to restore the prior state of the one or more named resources comprising adding the set of one or more diffgrams to a state of the one or more named resources that is obtained from a key frame associated with the trace segment, or within another trace segment.

Referring to claim14, Mola discloses the data is aggregated into memory snapshots and the memory snapshots can be differential snapshots including only the values that have changed (See Col. 19, lines 11-34 and Col. 21, lines 42-64).  Mola teaches snapshots pointing to prior snapshots (See Col. 21, lines 42-64).  Mola discloses replay execution with forward analysis (See Col. 1, lines 41-50).  This is interpreted as applying the set of one or more diffgrams to restore the prior state of the one or more named resources comprising adding the set of one or more diffgrams to a state of the one or more named resources that is obtained from another diffgram that restores state to an instruction that is at, or prior to, the particular instruction in the sequence of instructions.

Referring to claim 15, Mola discloses the data is aggregated into memory snapshots and the memory snapshots can be differential snapshots including only the values that have changed (See Col. 19, lines 11-34 and Col. 21, lines 42-64).  Mola teaches snapshots pointing to prior snapshots (See Col. 21, lines 42-64).  Mola discloses replay execution with backward analysis (See Col. 1, lines 41-50).  This is interpreted as applying the set of one or more diffgrams to restore the prior state of the one or more named resources comprising subtracting the set of one or more diffgrams from a state of the one or more named resources at an instruction that is subsequent to the particular instruction in the sequence of instructions.

Referring to claim 16, Mola discloses the data is aggregated into memory snapshots and the memory snapshots can be differential snapshots including only the 


Referring to claim 17, Mola discloses creating the snapshot from replaying the original trace file (See Col. 19, lines 11-24).  This is interpreted as at least one diffgram being obtained from the trace, or from having previously replayed the trace segment.

Referring to claim 18, Mola discloses the differential snapshot having the addresses that have changed (See Col. 21, lines 55-64).  This is interpreted as further comprising identifying, from the set of one or more diffgrams, one or more named resources that were modified by instructions covered by the set of one or more diffgrams.

Referring to claim 19, Mola discloses the snapshots are traverse to obtain memory values (See Col. 21, lines 55-64).  This is interpreted as wherein applying the set of one or more diffgrams to restore the prior state of the one or more named resources comprises restoring the prior state of the one or more named resources without emulating any instructions.

Referring to claim 20, Mola discloses a computer system with a processor (See Col. 4, lines 46-56).  Mola discloses a method embodied by the system of indexing of a trace using differential snapshots (See Col. 16, lines 36-43, Col. 21, lines 42-64).  Mola discloses computer-readable media storing instructions for execution (See Col. 4, line 57 to Col. 5, line 2).  This is interpreted as a computer system comprising: a processor; and a computer-readable medium having stored thereon computer-executable instructions that are executable by the processor to cause the computer system to generate and utilize diffgrams during trace replay, the computer-executable instructions including instructions that are executable by the processor to cause the computer system to perform at least the following.
Mola discloses replaying one or more original trace files (See Col. 7, line 31 to Col. 8, line 15).  Mola discloses traces being from execution of threads (See Col. 9, lines 15-29).  This is interpreted as access a replayable trace that records a prior execution of an entity.
Mola discloses identifying sections of execution of the trace with a beginning and end (See Col.4, lines 21-35).  This is interpreted as identify, within a trace segment recording a prior execution of a sequence of a plurality of instructions of the entity, a subset of the sequence of instructions, the subset of instructions beginning with a first instruction and ending with a second instruction.
Mola discloses replaying trace sections and providing recorded state data of registers, memory, etc. (See Col. 2, lines 33-46 and Col. 10, lines 6-26).  This is interpreted as replay the subset of instructions to obtain state of one or more named 
Mola discloses the data is aggregated into memory snapshots and the memory snapshots can be differential snapshots including only the values that have changed (See Col. 19, lines 11-34 and Col. 21, lines 42-64).  This is interpreted as based on replaying the subset of instructions, generate a diffgram for the subset of instructions, the diffgram being structured such that addition of the diffgram at the first instruction brings the one or more named resources to the second state, and subtraction of the diffgram at the second instruction brings the one or more named resource to the first state.
Mola discloses identifying a point of interest of execution for entities that have been traced, where entities are threads (See Col. 9, lines 15-29 and Col. 23, lines 40-66).  This is interpreted as subsequent to generating the diffgram, identify, within the replayable trace, a particular instruction within the subset of instructions that is to be replayed.
Mola discloses memory snapshots for memory timelines (See Col. 21, lines 42-64).  This is interpreted as identify the generated diffgram for reaching the particular instruction.
Mola discloses snapshots using pointers to prior snapshots to replay and obtain memory values (See Col. 21, lines 42-64).  This is interpreted as apply the diffgram at the second instruction to restore the first state of the one or more named resources.
Mola discloses replaying with the indexed trace file to provide a responsive debugging experience (See Col. 2, lines 18-31).  This is interpreted as after applying the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 5,870,607 to Netzer
- Selective replay of computer programs using trace file and memory modification
U.S. Patent 7,035,866 to Chen et al.
- Providing Diffgram format
U.S. Patent App. Pub. 2021/0064512 to Sirov et al.
- Selective memory tracing of program execution with indexing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        March 19, 2021